Case: 19-10761    Date Filed: 10/23/2019      Page: 1 of 9


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-10761
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:18-cv-80672-DMM


BRIDGETTE BOTT,

                                                                   Plaintiff-Appellant,

                                     versus

RIC L. BRADSHAW,
in his official capacity as Sheriff of Palm Beach County,

                                                                 Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 23, 2019)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 19-10761     Date Filed: 10/23/2019    Page: 2 of 9


      Bridgette Bott, a deputy in the Sheriff’s Office of Palm Beach County,

appeals the summary judgment against her amended complaint that the Sheriff, Ric

L. Bradshaw, disciplined her in retaliation for testifying against fellow officers in

violation of the Florida Whistleblower Act, Fla. Stat. § 112.3187(2), and for

engaging in speech protected by the First Amendment, 42 U.S.C. § 1983. The

district court ruled that Bott’s claim of retaliation under the Whistleblower Act

failed for want of causation because her disciplinarians were unaware of her

statements against other officers. The district court also ruled that Bott’s statements

that an officer damaged a convict’s ankle monitor and other officers assisted in a

cover up were made in the ordinary course of her duties and not protected by the

First Amendment. We affirm.

                                I. BACKGROUND

      In our review of the summary judgment against Bott’s amended complaint,

we must construe the evidence in the light most favorable to her. See Hornsby-

Culpepper v. Ware, 906 F.3d 1302, 1311 (11th Cir. 2018). On July 11, 2012, the

Sheriff’s Office dispatched Bott to investigate an attempted suicide. Dispatch told

Bott that a woman “adv[ised] her boyfriend took a lot of antidepressants last night

and is now swinging the swifter at [her] because she wont tell him where his s-o

gun is.” Bott spoke with the couple briefly and did not inquire about the

boyfriend’s medication or his mental health. Bott classified the incident as a


                                           2
                Case: 19-10761   Date Filed: 10/23/2019   Page: 3 of 9


domestic dispute and drove home to wait for her shift to end at 6:30 a.m. At 6:22

a.m., the woman reported that her boyfriend had shot himself.

      Sergeant William Brannin investigated the incident and concluded on

October 4, 2012, that Bott had been willfully negligent in her official duties. The

sergeant was troubled that Bott was “reticent and unapologetic” during her

interview. He reported that Bott said that she spent four minutes with the couple,

she considered normal the boyfriend’s demands for his gun, she found it

unnecessary to conduct a pill count, she thought her actions were “appropriate,”

and her only regret was failing to file a report. Captain Prieschl immediately

concurred in Sergeant Brannin’s conclusion that Bott had been willfully negligent.

On October 15, 2012, the Sheriff also concurred in that conclusion.

      Meanwhile, on October 10, 2012, Bott was working overtime on a security

detail at John Goodman’s home while he was on bond pending the outcome of his

direct appeal of his criminal convictions. Goodman’s ankle monitor activated, and

the first officer to respond, Bott, observed that the device was “coming apart at the

seam where the box was attached at the strap.” Other officers arrested Goodman

for tampering with his monitor and transported him to jail to await a detention

hearing. Bott filed a report and made a statement to Detective Stephen Ultsh about

the incident.




                                          3
               Case: 19-10761     Date Filed: 10/23/2019    Page: 4 of 9


      On October 12, 2012, Bott appeared for Goodman’s detention hearing. An

assistant state attorney dismissed Bott from the courtroom as an unnecessary

witness. Bott quarreled with the state attorney, but Bott eventually left the

courthouse without testifying. At the recommendation of Captain Michael Wallace,

a sergeant removed Bott from Goodman’s security detail.

      On November 2, 2012, Captain Prieschl recommended that Bott be

disciplined for her “inexcusable” response to the emergency call and her

“disturbing and problematic” assessment of her conduct by suspending her for 40

hours without pay. On November 12, 2012, the Sheriff approved the

recommendation.

      On November 7 and 8, 2012, Goodman’s defense attorneys deposed Bott,

and on December 18, 2012, she testified at Goodman’s bond revocation hearing.

The Sheriff’s Office compensated Bott for the working hours she spent at the

proceedings. During her deposition, Bott stated that it was “pretty common” for

her to testify, that she had testified “[a]t least 20 times” about her observations as a

deputy sheriff and the reports she prepared, and that providing testimony was an

essential job responsibility.

      On December 21, 2012, Bott and her counsel attended a pre-disciplinary

hearing in which Captain Prieschl sustained the recommendation to suspend her

without pay. On January 14, 2013, the Sheriff approved Bott’s suspension.


                                           4
              Case: 19-10761     Date Filed: 10/23/2019   Page: 5 of 9


      On May 17, 2013, Bott’s attorney sent the Sheriff a letter to “make [him]

aware of the facts . . . obviously not known to [him]” about Bott’s involvement in

the Goodman case and her removal from his service detail. The attorney described

Bott’s suspension as “retribution for her truthful testimony.” Bott also appealed to

the Hearing Review Board, but she withdrew her appeal.

      Bott filed a complaint in a Florida court that the Sheriff violated the Florida

Whistleblower Act by disciplining her in retaliation for testifying that fellow

officers conspired to frame Goodman for tampering with his ankle monitor and for

testifying on Goodman’s behalf. See Fla. Stat. § 112.3187. Bott alleged that she

testified that Goodman told her his ankle monitor was making noise while he

showered, that she assumed the monitor malfunctioned, that another officer

damaged the device and blamed Goodman, and that other officers fabricated

evidence and testified against Goodman. For her testimony, Bott alleged, she was

disciplined by being removed from the Goodman detail and by being suspended

from work without pay for 40 hours.

      The Sheriff moved for summary judgment on the ground that Bott’s

complaint was untimely. The Florida court granted the motion in part and denied it

in part. The state court entered summary judgment against Bott’s claim of

retaliation based on her removal from the Goodman detail because she filed her

civil action more than 180 days after the personnel action. See Fla. Stat.


                                          5
                Case: 19-10761    Date Filed: 10/23/2019    Page: 6 of 9


§ 112.3187(8). The state court denied summary judgment to the Sheriff on Bott’s

claim of retaliation based on her suspension on the ground that a material factual

dispute existed about when the suspension became final.

      After Bott filed an amended complaint that included a new claim of

retaliation for speech protected by the First Amendment, see 42 U.S.C. § 1983, the

Sheriff removed Bott’s action to the district court, see 28 U.S.C. § 1331. On

motion of the Sheriff, the district court struck Bott’s allegation of retaliation for

being removed from the Goodman detail in violation of the Whistleblower Act as

untimely. And the district court granted summary judgment in favor of the Sheriff.

The district court ruled that Bott “failed to establish the causation element of her

prima facie case under the [Whistleblower Act]” because no “dispute of fact

existed as to whether the decision-makers involved in approving her suspension

were aware of [her] protected conduct.” The district court also ruled that Bott’s

claim under the First Amendment failed because her testimony in Goodman’s bond

revocation proceedings was “an ordinary part of [her] employment” and was given

“as a police officer personally involved in a dispute involving a specific instance of

supervision.”

                           II. STANDARD OF REVIEW

      We review de novo a summary judgment. Hornsby-Culpepper, 906 F.3d at

1311. Summary judgment is appropriate when “there is no genuine dispute as to


                                            6
              Case: 19-10761     Date Filed: 10/23/2019    Page: 7 of 9


any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a).

                                 III. DISCUSSION

      Bott makes two arguments for reversal. First, Bott argues that she

established a prima facie case of retaliation in violation of the Whistleblower Act.

Second, Bott argues that her testimony in favor of Goodman is protected speech.

      The district court did not err by entering summary judgment in favor of the

Sheriff and against Bott’s complaint of retaliation under the Whistleblower Act.

Bott failed to establish a prima facie case of retaliation because her testimony in

Goodman’s bond revocation proceedings was not causally connected to her

suspension for negligently investigating a report of attempted suicide. See Griffin

v. Deloach, 259 So. 3d 929, 931–32 (Fla. Dist. Ct. App. 2018) (listing a causal

connection as an element of retaliation under the Act). Undisputed evidence

established that neither Captain Prieschl, who recommended suspending Bott for

40 hours, nor the Sheriff, who approved Captain Prieschl’s recommendation, knew

of Bott’s involvement in the Goodman proceedings. Because Bott’s disciplinarians

were unaware of her testimony, they could not have suspended her to retaliate for

that testimony. See Fla. Dep’t of Children & Families v. Shapiro, 68 So. 3d 298,

306–07 (Fla. Dist. Ct. App. 2011) (concluding the plaintiff’s claim of retaliation

failed for want of causation when the decisionmaker was unaware of the plaintiff’s


                                          7
               Case: 19-10761     Date Filed: 10/23/2019   Page: 8 of 9


protected conduct). It matters not that Bott wrote the Sheriff about the alleged

retaliation in May after her suspension became final in January because, as Bott’s

attorney stated, “the purpose of [the] letter [was] to make [the Sheriff] aware of the

facts . . . obviously not known to [him]” about Bott’s involvement in the Goodman

case.

        Bott’s claim about retaliation based on being removed from the Goodman

detail in violation of the Whistleblower Act is not properly before us. The Florida

court ruled, and, after removal, the district court agreed, that Bott’s claim was

untimely because she filed her complaint more than 180 days after a supervisor

removed her from the detail. See Fla. Stat. § 112.3187(8). Bott makes no argument

that her claim was timely.

        The district court also did not err by entering summary judgment against

Bott’s claim of retaliation in violation of the First Amendment. For her speech to

be protected, Bott had to prove that she “spoke as a citizen on a matter of public

concern.” See Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). But Bott’s speech

was made in her role as an employee because it wholly “owes its existence to . . .

[her] professional duties.” See Abdur–Rahman v. Walker, 567 F.3d 1278, 1283

(11th Cir. 2009) (quoting Garcetti, 547 U.S. at 421).

        Bott’s speech was intimately connected to a job to which she had been

assigned and to her responsibilities as a deputy sheriff. She testified as an


                                           8
               Case: 19-10761     Date Filed: 10/23/2019    Page: 9 of 9


employee of the Sheriff’s Office tasked with confining a defendant under house

arrest. She testified about an event that occurred while fulfilling her duty to ensure

the defendant complied with the conditions of his release, and she reported the

event first to her employer. Unlike the employee in Lane v. Franks whose

“ordinary job responsibilities did not include testifying in court proceedings,” 573
U.S. 228, 238 & n.4 (2014), one of Bott’s essential job duties entailed providing

testimony regarding her investigation of and interaction with criminal defendants.

And the Sheriff’s Office paid Bott for the time she expended testifying in the

defendant’s bond revocation proceedings. Because Bott made her “statements

pursuant to [her] official duties, [she] [was] not speaking as [a] citizen[] for First

Amendment purposes . . . .” See Garcetti, 547 U.S. at 421.

                                 IV. CONCLUSION

      We AFFIRM the summary judgment in favor of the Sheriff.




                                           9